Detail Office Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status:	 Please all the replies and correspondence should be addressed to Examiner’s new art unit 2693. Receipt is acknowledged of papers submitted on 03-03-2020 under new application, which have been placed of record in the file. Claims 1-20 are pending in this action. 

Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09-23-2020, is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yuusuke Fujino (US 20140231790 A1)

Regarding Claim 1, Yuusuke Fujino (US 20140231790 A1) suggests a display panel (page 1, paragraph 13), comprising: a substrate (page 1, paragraph 13); and a plurality of pixels arranged over the substrate (page 1, paragraph 13), the pixel comprising: a plurality of sub pixels (page 1, paragraph 13), each sub pixel (page 1, paragraph 13) comprising: a first electrode layer over the substrate (page 3, paragraph 55); a light-emitting layer over the first electrode layer (please see page 3, paragraph 55); and a second electrode layer over the light-emitting layer (please see page 3,  paragraph 55); and a driving circuit arranged between the substrate (pages 2, 3, paragraphs 41, 42 suggests driving circuitry between substrate 10 and sealing substrate 
However, prior art of Yuusuke Fujino (US 20140231790 A1) fails to recite control circuit module.

Thus it would be obvious to one ordinary skill in the art to accommodate scan line driver, power line driver and signal line driver in peripheral display area as well as pixel driving circuit on the TFT substrate electrically coupled to sub-pixel under the sub-pixel as driver control module of driver control circuit.

Regarding Claim 2, Yuusuke Fujino (US 20140231790 A1) suggests the driving control module is arranged below any one of the sub pixels electrically coupled with the driving circuit (please see figure 2, page 3, paragraph 44, discloses driving circuit has driving module like scan line driving circuit module, signal line driving circuit module, power line driving circuit module, further, figures 2, 4, 5 suggests the driving circuit coupled to sub-pixel electrodes (figure 2, pages 2, 3, paragraphs 41, 42 suggests driving circuit item# 30 on substrate 10 under the portion of the sub-pixel).

Regarding Claim 3, Yuusuke Fujino (US 20140231790 A1) suggests the sub pixels electrically coupled with the same driving circuit are sub pixels having the same emission color (figures 2, 3, page 3, paragraphs 44-49, 51, 3, 55, suggests each of the red, green and blue pixels are electrically coupled to DTLr, DTLg and DTLb respectively, suggests pixels electrically coupled with the same driving circuit are sub pixels having the same emission color).

Regarding Claim 4, Yuusuke Fujino (US 20140231790 A1) suggests the driving circuit comprises a first driving circuit, a second driving circuit and a third driving circuit, and the emission colors of the sub pixels connected with the first driving circuit, the second driving circuit and the third driving circuit are different from each other (figures 2, 3, page 3, paragraph 44-49, 51, 53, 55, suggests each of the red, green and blue pixels are electrically coupled to DTLr, DTLg and DTLb respectively, suggests pixels electrically coupled with the same driving circuit are sub pixels having the same emission color).

Regarding Claim 5, Yuusuke Fujino (US 20140231790 A1) suggests the driving control modules in the first driving circuit, the second driving circuit and the third driving circuit are arranged below different pixels, respectively (pages 2, 3, paragraphs 41, 42 suggests driving circuit on substrate 10 under the portion of the sub-pixel and please see figure 2, page 3, paragraph 44, discloses driving circuit has driving module like scan line driving circuit module, signal line driving circuit module, power line driving circuit module, further suggests driving circuit module under the portion of the sub-pixel).

Regarding Claim 6, Yuusuke Fujino (US 20140231790 A1) suggests the driving control modules in the first driving circuit, the second driving circuit and the third driving circuit are arranged below the same pixel (pages 2, 3, paragraphs 41, 42 suggests driving circuit on substrate 10 under the portion of the sub-pixel and please see figure 2, page 3, paragraph 44, discloses driving circuit has driving module like scan line driving 

Regarding Claim 7, Yuusuke Fujino (US 20140231790 A1) suggests the display panel comprises a plurality of pixel arrays (please see figure 2, page 3, paragraph 44), and the pixel array comprises pixels, wherein the pixels provided with the driving control modules are arranged adjacent to each other in the pixel array (page 3, paragraph 45 suggests pixel arrays comprises sub-pixel and driving circuit are arranged adjacent to each other). 

Regarding Claim 8, Yuusuke Fujino (US 20140231790 A1) suggests the display panel further comprises a light shielding layer arranged between the substrate and the driving circuit, and the light shielding layer is covered on the pixels provided with the driving control modules (page 4, paragraph 57 suggests light shielding layer arranged between the substrate and the driving circuit, and the light shielding layer is covered on the pixels provided with the driving).
Further Examiner maintains light shielding layer are well-known to one ordinary skill in the art as disclosed by prior art of Ozawa Nobuo et al. (US 20160163777 A1) disclosure; please see pages 2, 3, paragraphs 44, 64.

Regarding Claim 9, Yuusuke Fujino (US 20140231790 A1) suggests the display panel comprises a plurality of pixel arrays (please see figure 2, page 3, paragraph 44), and the pixel array comprises pixels, wherein the pixels provided with the driving control 

Regarding Claim 10, Yuusuke Fujino (US 20140231790 A1) suggests the display panel further comprises a light shielding layer arranged between the substrate and the driving circuit, and the light shielding layer is covered on the pixels provided with the driving control modules (page 4, paragraph 57 suggests light shielding layer arranged between the substrate and the driving circuit, and the light shielding layer is covered on the pixels provided with the driving).

Regarding Claim 11, Yuusuke Fujino (US 20140231790 A1) suggests a plurality of the driving control modules are provided in the driving circuit, and are uniformly distributed in the display panel (figures 2, 3, page 3, paragraph 44-49, 51, 53, 55, suggests each of the red, green and blue pixels are electrically coupled to DTLr, DTLg and DTLb respectively, suggests pixels electrically coupled with the same driving circuit are sub pixels having the same emission color, further suggests the driving circuit for each sub-pixels are uniformly distributed) 

Regarding Claim 12, Yuusuke Fujino (US 20140231790 A1) suggests a plurality of the driving control modules are provided in the driving circuit, and are arranged at an edge of the display panel (page 3, paragraph 44, suggests driving control modules are provided in the driving circuit being in peripheral Area).

Regarding Claim 13, Yuusuke Fujino (US 20140231790 A1) suggests a plurality of the driving control modules are provided in the driving circuit, and are arranged below the pixels in a center of the display panel (figure 3, page 3, paragraphs 45,-49, 51, 53, 55 suggests the pixel driving circuit uniformly assigned to each sub-pixel is part of the pixel driving circuit with pixel)

Regarding Claim 14, Yuusuke Fujino (US 20140231790 A1) suggests the first electrode layer is an anode layer and the second electrode layer is a cathode layer (pages 3, 4, paragraphs 56, 61, where electrode 11 is anode and electrode 14 is cathode)

Regarding Claim 15, Yuusuke Fujino (US 20140231790 A1) suggests the first electrode layer is made of non-transparent materials and the second electrode layer is made of transparent materials (please see pages 3, 4, paragraphs 56, 61, where electrode 11 is anode function as mirror or non-transparent film and electrode 14 is cathode being a transparent film such as laminating film)

Regarding Claim 16, Yuusuke Fujino (US 20140231790 A1) suggests both the first electrode layer and the second electrode layer are made of transparent materials (please see pages 3, 4, paragraphs 56, 61, where electrode 11 is anode transparent film with ITO (indium tin oxide) and electrode 14 is cathode being a transparent film such as laminating film)

Regarding Claim 17, Yuusuke Fujino (US 20140231790 A1) suggests the transparent materials comprise at least one of silver, magnesium, magnesium silver alloy, indium tin oxide, or indium zinc oxide (please see pages 3, 4, paragraphs 56, 61, where electrode 11 is anode transparent film with ITO (indium tin oxide) and electrode 14 is cathode being a transparent film such as ITO)

Regarding Claim 18, Yuusuke Fujino (US 20140231790 A1) suggests mobile terminal please see figure 22  a cellular phone with display unit 740), where in  number of non-transparent driving control modules in the driving circuit layer is reduced by having multiple sub pixels sharing a common driving control module (page 3, paragraph 45, 46, suggesting driving circuitry under the sub-pixel column of pixel are selected sequentially with shared pixel driver) and thereby improve light transmissivity of the display panel (page 3, paragraph 45 suggesting improving luminance or brightness of the display unit (or improving effect of transmissivity); and the transparent materials comprise at least one of silver, magnesium, magnesium silver alloy, indium tin oxide, or indium zinc oxide (please see pages, 3, 4, paragraphs 56-61 suggesting transparent material like indium tin oxide).

Regarding Claim 19, Yuusuke Fujino (US 20140231790 A1) suggests the display screen comprising a main display area and a sub display area, the sub display area being made of a display panel (figure 2, page 3, paragraph 44, display area having peripheral region where driving modules like scanline drive, power line driver, signal line 
Examiner maintains “the display screen comprising a main display area and a sub display area, the sub display area being made of a display panel” is well-known to one ordinary skill in the art as disclosed by prior art of AOKI Shigenori (US 20160062028 A1) disclosure; figure 10, Item SDA, page 6, paragraph 104.
However, prior art of Yuusuke Fujino (US 20140231790 A1) fails to recite control circuit module.
However, Yuusuke Fujino (US 20140231790 A1) disclosure; per figure 2, and 3 does suggest plurality control circuit such as scan line driver, power line driver  and signal line driver in peripheral display area as well as pixel driving circuit on the TFT substrate electrically coupled to sub-pixel under the sub-pixel.
Thus it would be obvious to one ordinary skill in the art to accommodate scan line driver, power line driver and signal line driver in peripheral display area as well as pixel driving circuit on the TFT substrate electrically coupled to sub-pixel under the sub-pixel as driver control module of driver control circuit.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yuusuke Fujino (US 20140231790 A1) in view of Kunii Masafumi et al. (US 20090279029 A1).

Regarding Claim 20, Yuusuke Fujino (US 20140231790 A1) suggests the display screen comprising a main display area and a sub display area, the sub display area being made of a display panel (figure 2, page 3, paragraph 44, display area having peripheral region where driving modules like scanline drive, power line driver, signal line driver)  and  a display panel (page 1, paragraph 13), comprising: a substrate (page 1, paragraph 13); and a plurality of pixels arranged over the substrate (page 1, paragraph 13), the pixel comprising: a plurality of sub pixels (page 1, paragraph 13), each sub pixel (page 1, paragraph 13) comprising: a first electrode layer over the substrate (page 3, paragraph 55); a light-emitting layer over the first electrode layer (please see page 3, paragraph 55); and a second electrode layer over the light-emitting layer (please see page 3,  paragraph 55); and a driving circuit arranged between the substrate (pages 2, 3, paragraphs 41, 42 suggests driving circuitry between substrate 10 and sealing substrate 20) and the first electrode layer (page 3, paragraph 55), the driving circuit being electrically coupled with the plurality of sub pixels (pages 2, 3, paragraphs 41, 42 discloses substrate 10, comprising driving circuitry TFT driving sub-pixels electrically coupled to sub-pixels electrode layer please see figures 2, 4, further page 4,  paragraphs 59 discloses the electrode layer 11 and 14 are function as anode and cathode for the sub-pixels) the driving circuit comprising a driving control module (please see figure 2, page 3, paragraph 44, discloses driving circuit has driving module like scan line driving circuit module, signal line driving circuit module, power line driving circuit module),  and a drive line electrically coupled with the driving control module (please see figure 2, page 3, paragraphs 44-49 the power line, scan line, signal lines 
Examiner maintains “the display screen comprising a main display area and a sub display area, the sub display area being made of a display panel” is well-known to one ordinary skill in the art as disclosed by prior art of AOKI Shigenori (US 20160062028 A1) disclosure; figure 10, Item SDA, page 6, paragraph 104.
However, prior art of Yuusuke Fujino (US 20140231790 A1) fails to recite control circuit module.
However, Yuusuke Fujino (US 20140231790 A1) disclosure; per figure 2, and 3 does suggest plurality control circuit such as scan line driver, power line driver  and signal line driver in peripheral display area as well as pixel driving circuit on the TFT substrate electrically coupled to sub-pixel under the sub-pixel.
Thus it would be obvious to one ordinary skill in the art to accommodate scan line driver, power line driver and signal line driver in peripheral display area as well as pixel 
Further Regarding Claim 20,prior art of Yuusuke Fujino (US 20140231790 A1) fails to suggest an electronic device, comprising a device body, a photosensitive element and a display screen, the photosensitive element being arranged under the display screen, and the photosensitive element is correspondingly arranged below the sub display area of the display screen.
However, prior art of Kunii Masafumi et al. (US 20090279029 A1) suggests an electronic device (please see figure 14-18 plurality of electronic device such as laptop, cell phone), comprising a device body (please see figures 14-18 having device body with display screen, paragraphs 271-275), a photosensitive element (please see figure 3, 10 Item # 32, paragraphs 84, 161) and a display screen (please see figures 14-18 having device body with display screen, paragraphs 271-275), the photosensitive element being arranged under the display screen (figure 3, photo sensitive element #32 being on TFT substrate 201 display material is above the TFT substrate, substrate 202 is  the display screen), and the photosensitive element is correspondingly arranged below the sub display area of the display screen (pages 4, 5, paragraphs 73-75, 84, 161, figures 3 and 10. Item # 32 on the TFT substrate under the sub-display or peripheral area or sensor area).
Yuusuke Fuiino (US 20140231790 A1) teaches a display having pixel consists of sub-pixel arranged in a matrix with light emitting layer, driven by control circuitry consists of by driving module. 

Yuusuke Fuiino (US 20140231790 A1) teaches a display panel with display area and peripheral area (please see figure 2, page 3, paragraph 44).
Yuusuke Fuiino (US 20140231790 A1) does not teach an electronic device, comprising a device body, a photosensitive element and a display screen, the photosensitive element being arranged under the display screen, and the photosensitive element is correspondingly arranged below the sub display area of the display screen.
Yuusuke Fuiino (US 20140231790 A1) contained a device which differed the claimed process by the substitution of the step of an electronic device, comprising a device body, a photosensitive element and a display screen, the photosensitive element being arranged under the display screen, and the photosensitive element is correspondingly arranged below the sub display area of the display screen. Kunii Masafumi et al. (US 20090279029 A1) teaches substituted step of an electronic device, comprising a device body, a photosensitive element and a display screen, the photosensitive element being arranged under the display screen, and the photosensitive element is correspondingly arranged below the sub display area of the display screen and their functions were known in the art to detect touch position. Yuusuke Fuiino (US 20140231790 A1) a display screen having pixel consists of sub-pixel arranged in a matrix with light emitting layer, driven by control circuitry consists of by driving module could have been substituted with display screen with results would have been predictable and resulted in having display screen with photosensitive element and pixel consists of sub-pixel arranged in a matrix with light emitting layer, driven by control circuitry consists of by driving module, not only displaying quality images but also determining and detecting position of touch.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Applicant is requested to review the cited prior art on USPTO 892’s.
Pi-Chun Yeh et al. (US 10,126,851 B2) A1) disclosure; figures 1,3, Col.2, Line 50 to Col. 3, Line 3, Col. 6, Lines 20-29.
Yamazaki Yu et al.  (US 20030189410 A1) disclosure; figure 1, page 3, paragraphs 37, 41.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRABODH M DHARIA whose telephone number is (571)272-7668.  The examiner can normally be reached on Monday -Friday 9:00 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Lee can be reached on 571-2722693.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
P.O. Box 1450
Alexandria VA 22313-1450
/Prabodh M Dharia/

Primary Examiner 

Art Unit 2693

02-11-2021